


AMENDMENT TO EXCLUSIVE LICENSE AGREEMENT




This Amendment (“Amendment”) is made effective as of October 2, 2008, and amends
that certain Exclusive License Agreement (hereinafter, the “Agreement”), dated
September 22, 2008, by and between Global Entertainment Holdings, Inc., as the
“Licensor”, and Global Universal Pictures, Inc., as the “Licensee.”


WHEREAS, Licensor has agreed to consent to Licensee’s assignment of certain
rights granted under the Agreement; and


WHEREAS, Licensee desires that Licensor undertake an investment in B & J
Pictures, Inc., a New Brunswick Corporation (“B & J”), a entity that is
producing the film, Blue Seduction, based on the intellectual property licensed
under the Agreement; and


WHEREAS, B & J is majority owned and controlled by Licensee, and Licensee
covenants with Licensor that it will cause B & J to become a co-debtor of a
certain promissory note executed by Licensee as consideration for the licensing
rights granted under the Agreement; and


WHEREAS, the Licensor is agreeable to such transactions, predicated upon the
mutual execution of this Amendment;


NOW, THERFORE, in consideration of the mutual covenants contained in this
Amendment and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Licensor and Licensee hereby agree
to amend the Agreement as set forth below:


1.           Sub-Section 3.1 of Section 3 of the Agreement, captioned
COMPENSATION, shall be amended as follows:


The reference therein to:  “… (i) a sum of CA$150,000, and …”, shall be amended
to state:
“… (i) a sum of $150,000, payable in United States Dollars, and shall be payable
by promissory note, in the form attached hereto as Schedule B, incorporated as a
part of this Agreement, and …”


2.           The Agreement shall be amended by affixing a Schedule B, listing a
promissory note to be executed by the Licensee in consideration for the
licensing rights granted under the Agreement, which Schedule B shall be
incorporated as a part of the Agreement.


3.           This Amendment shall amend the Agreement only as expressly set
forth hereinabove and in all other respects, said Agreement shall remain
unchanged and in full force and effect.  All capitalized terms used but not
defined herein shall have the respective meaning ascribed to them in the
Agreement hereby amended.


4.           The Agreement as amended by this Amendment, including any and all
schedules thereto or hereto, contains the entire understanding of Licensor and
Licensee with respect to the intellectual rights granted Licensee under the
Agreement, and supersedes and abrogates all contemporaneous and prior
understandings of the parties, whether written or oral, relating thereto.  The
Agreement as amended by this Amendment may not be further modified or changed
except in a writing executed by the parties.




The signatories below represent that they have been duly authorized by their
respective companies to execute this Amendment.


ACCEPTED AND AGREED TO AS OF THE DATE FIRST WRITTEN ABOVE.
 
                                                        
 

 “Licensor”    “Licensee”  Global Entertainment Holdings, Inc.   Global
Universal Pictures, Inc.

 
 

 By: Gary Rasmussen    By: Jacqueline Giroux Its:  CEO    Its:  President

 




ACKNOWLEDGED AND AGREED TO:


B & J Pictures, Inc.


 

 By: Jacqueline Giroux  Its:  President

 

 


 
 

--------------------------------------------------------------------------------

 

Schedule B
Attachment to Exclusive License Agreement
By Amendment Dated October 2, 2008


SECURED PROMISSORY NOTE
 
$150,000.00 October 2, 2008
Los Angeles, California
 
1. Promise to Pay.  For good and valuable consideration, the receipt of which is
hereby acknowledged, GLOBAL UNIVERSAL PICTURES, INC., a Canadian corporation
whose address is 11 Pine Court, Maugerville, New Brunswick, Canada E3A 8M8
(“Maker”), promises to pay to GLOBAL ENTERTAINMENT HOLDINGS, INC., a Nevada
corporation (“Payee”), on March 31, 2009 (the “Maturity Date”), unless sooner
paid as provided in Section 3 hereof, the principal sum of One Hundred Fifty
Thousand ($150,000.00) Dollars (U.S.), plus accrued interest thereon, in one
lump sum payment.  The principal sum of this Secured Promissory Note (the
“Note”) shall bear interest at a rate equal to ten percent (10%) per annum from
the date hereof to the date the principal sum is paid in full; provided however
that if this Note is not paid in full on the Maturity Date or the date required
pursuant to Section 3 hereof, whichever is earlier, the unpaid balance of the
Note shall bear interest therefrom and until paid at the Default Rate (as
hereinafter defined).  All payments under this Note shall be made to the order
of the Payee at 650 N. Bronson Avenue, Suite B-116, Los Angeles, California
90004, or such other address as Payee may designate in writing to Maker, in
United States Dollars, and shall be applied first to accrued, but unpaid
interest, if any, and then to principal.
 
2. Security.  The full and punctual payment and performance of this Note by
Maker is secured by a grant by Maker to Payee of a general lien on any and all
rights in and to the motion picture property being produced by Maker or its
affiliates, tentatively entitled “Blue Seduction”, plus the intellectual
property rights licensed to Maker by Payee, pursuant to a certain Exclusive
Licensing Agreement of even date herewith (hereinafter, the foregoing described
general lien and the licensed intellectual property rights are collectively
referred to as the “Collateral”).  Maker, and any co-debtor, hereby grant Payee
a first priority security interest in and to the Collateral, subordinate only to
any bank loan granted for purposes of financing “Blue Seduction.”  The security
interest granted in the Collateral to Payee hereunder extends to the proceeds of
any sale or other transfer or disposition of the Collateral, whether by Maker,
the Payee or any other entity or person, that occurs prior to the payment in
full of this Note.
 
3. Prepayments.
 
(a) Mandatory Prepayment.  If, prior to the payment in full of this Note, an
Event of Default (as defined below), occurs, the principal amount of the Note
then outstanding, together with accrued but unpaid interest thereon and any
other amounts that may have become due by Maker to Payee under this Note or the
security interest granted herein, shall be and become immediately due and
payable.  If, after the date hereof, but prior to Maturity Date, Maker shall
have fully repaid any bank loans received for the production of “Blue
Seduction,” Maker, or any co-debtor hereunder, covenants with Payee that all
available funds received by Maker from any and all sources, shall first be used
to immediately pay the outstanding accrued interest and principal balance of
this Note.
 
(b)   Maker shall also immediately pay the outstanding principal balance of this
Note, together with accrued but unpaid interest thereon, in the event that Maker
sells or agrees to sell all or substantially all of its assets to a party other
than Payee, or Maker agrees to enter into any agreement or understanding
pursuant to which more than 50% of the outstanding capital stock of Maker is or
shall be acquired by a party other than Payee.
 
(c) Voluntary Prepayment.  Maker may voluntarily prepay this Note either in
whole or in part without penalty or premium.
 
4. Waivers.  Except as provided herein, Maker hereby waives diligence,
presentment for payment, demand, protest, notice of non-payment, notice of
dishonor, notice of protest, and any and all other notices and demands
whatsoever.  Maker shall remain bound under this Note until all principal and
interest and any other amounts that are payable hereunder or under the security
interest granted in the Collateral have been paid in full, notwithstanding any
extensions or renewals granted with respect to this Note or the release of any
party liable hereunder or any security for the payment of this Note.  Maker, and
any and all endorsers hereof, also waive the right to plead any and all statutes
of limitations as a defense to any demand on this Note or any and all
obligations or liabilities arising out of or in connection with this Note or the
security interest granted in the Collateral hereunder, to the fullest extent
permitted by law.
 
5. Negative Covenants.  So long as any portion of this Note remains unpaid,
Maker covenants that:
 
(a) No dividends, whether in cash or property, shall be paid or declared, nor
shall any other distribution be made, on or in respect to any equity securities
of Maker, or any co-debtor, nor shall any outstanding equity securities of Maker
be purchased, redeemed or otherwise acquired for value by Maker; and
 
(b) No security interest, lien or other encumbrance shall be granted or
permitted to exist on any of the assets of Maker, except in favor of Payee,
except for Permitted Encumbrances (which are defined as inchoate statutory
liens, mechanic’s liens, tax liens, or notice filings with regard to leases).
 
6. Events of Default.  Any of the following events shall constitute an event of
default by Maker under this Note (an “Event of Default”):
 
(a) The failure of Maker to pay to Payee, on the Maturity Date, any and all
amounts due and owing under this Note which shall continue for ten (10) days
after written notice to Maker and its counsel; or
 
(b) There occurs any breach of the obligations of Maker under the covenants set
forth in Section 5 of this Note which shall continue for ten (10) days after
written notice to Maker; or
 
(c) There occurs any other event or circumstance that constitutes an “Event of
Default” as defined herein (taking into account any applicable cure periods).
 
Upon the occurrence of any Event of Default, as defined hereinabove, at Payee’s
option, Payee may declare immediately due and payable, and on any such
declaration there shall become immediately due and payable, the entire unpaid
principal balance of this Note, together with all accrued and unpaid interest
under this Note and any other sums owing at the time of such declaration
pursuant to this Note, and Payee shall be entitled to exercise all rights and
remedies available to Payee under this Note, including the right to execute
against any Collateral and under applicable law, all of which rights and
remedies shall be cumulative.  Without limiting the generality of the foregoing,
upon the occurrence of an Event of Default, the interest rate at which interest
shall accrue on the principal sum and any other amounts that are due under this
Note shall increase to the maximum interest rate permitted under applicable law
(the “Default Rate”), until all such amounts have been paid in full.
 
7. No Waiver by Payee.  Any delay or omission on the part of Payee to exercise
any of Payee’s rights or remedies hereunder, under the security interest granted
in the Collateral or under applicable law, including, without limitation, the
right to accelerate amounts owing under this Note, shall not be deemed a waiver
of that right or remedy or of any other right or remedy of Payee in respect
thereof.  The acceptance by Payee of any payment pursuant to the terms of this
Note which is less than payment in full of all amounts due and payable at the
time of such payment shall not constitute a waiver of the right to exercise any
of the Payee’s rights or remedies under this Note or under applicable law at
that time or at any subsequent time or nullify any prior exercise of any such
rights or remedies without the express written consent of Payee, except as and
to the extent provided to the contrary by applicable law.
 
8. Governing Law.  This Note shall be governed by and construed according to and
enforced under the internal laws of the State of California with respect to
contracts wholly performed within the State and without giving effect to its
choice of laws.
 
9. Enforcement of the Note.  Maker and Payee hereby irrevocably agree that the
state and federal courts in and for the County of Los Angeles, California shall
have exclusive jurisdiction over any disputes, between the Maker and Payee and
any action, suit or other proceeding brought by Maker or Payee relating to the
interpretation or enforcement of this Note, and each of the parties further
agrees as follows:  (i) such party shall accept and not contest the personal or
subject matter jurisdiction of such Court; (ii) such party shall accept and not
object to or challenge the venue of such Court or assert the doctrine of ‘forum
non conveniens’ with respect to such Court; (iii) such party shall accept and
not contest the validity or effectiveness of service of process in any such
action, suit or other proceeding by registered or certified first class mail
sent to Maker, Payee and their respective counsel; and (iv) TO THE MAXIMUM
EXTENT PERMITTED BY LAW, SUCH PARTY WAIVES AND SHALL WAIVE ANY RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR OTHER PROCEEDING BROUGHT WITH RESPECT TO THIS NOTE OR
ITS ENFORCEMENT OR INTERPRETATION.  If an Event of Default occurs under this
Note or under the security interest granted herein, then Maker shall pay all
costs of enforcement and collection, including, without limitation, reasonable
attorneys’ fees and costs incurred by Payee, whether or not enforcement and
collection includes the filing of a lawsuit, and whether or not that lawsuit is
prosecuted to judgment.  The costs of enforcement and collection shall be added
to the principal amount of the Note and shall accrue interest at the Default
Rate from the date incurred by Payee to the date paid by Maker.  In the event
that Maker prevails with respect to any litigation concerning this Note or the
security interest granted herein, Payee shall pay Maker’s related reasonable
attorneys fees and costs.
 
10. Binding Nature.  The provisions of this Note shall be binding upon Maker,
and any co-debtor, jointly and severally, and shall inure to the benefit of the
Payee.
 
11. Usury Savings Provisions.  In the event Payee receives any sums under this
Note which constitute interest in an amount in excess of that permitted by any
applicable law, then, all such sums constituting interest in excess of that
permitted to be paid under applicable law shall, at Payee’s option, either be
credited to the payment of principal owing hereunder or returned to Maker.  The
provisions of this Paragraph control the other provisions of this Note and any
other agreement between Maker and Payee.
 
12. Severability.  If, but only to the extent that, any provision of this Note
shall be invalid or unenforceable, then, such offending provision shall be
deleted from this Note, but only to the extent necessary to preserve the
validity and effectiveness of this Note to the fullest extent permitted by
applicable law.
 
13. Interpretation.  No provision of this Note shall be interpreted for or
against Maker or Payee because that person or that person’s legal representative
drafted such provision.  Unless otherwise indicated elsewhere in this Note,
(a) the term “or” shall not be exclusive, (b) the term “including” shall mean
“including, but not limited to,” and (c) the terms “herein,” “hereof,” “hereto,”
“hereunder” and other terms similar to such terms shall refer to this Note as a
whole and not merely to the specific section, subsection, paragraph or clause
where such terms may appear.   The Section and paragraph headings in this Note
are included for convenience of reference only and shall be ignored in the
construction or interpretation of this Note.
 
14. Assignment.  This Note shall be non-assignable by either party, except that
Payee may assign its rights hereunder in connection with the sale of
substantially all of its stock or assets. Notwithstanding the foregoing, in the
event that the Maker assigns its Licensing Rights relating to the motion picture
“Blue Seduction”, which constitute a portion of the Collateral under this Note,
the Maker warrants that it shall cause any assignee of said Licensing Rights to
assume the liability created by this Note and become bound hereunder as a
co-debtor with Maker, jointly and severally in all respects.
 
Dated as of October __,
2008.                                                                “MAKER”
Global Universal Pictures, Inc.






By: 
       Jacqueline Giroux,
President                                                               
       


The undersigned entity has become an assignee or beneficiary of certain
Licensing Rights referred to hereinabove and hereby agrees to assume the
liability created by this Note, and become legally bound hereunder as a
co-debtor with Maker, jointly and severally in all respects. The undersigned
signatory warrants that it has been duly authorized to execute this instrument
on behalf on the entity stated below.


Dated as of October __,
2008.                                                                “CO-DEBTOR”
B & J Pictures, Inc.
A New Brunswick Corporation
Address:11 Pine Court
Maugerville, New Brunswick
Canada  E3A 8M8
By:                                                                
       Jacqueline Giroux, President





 


 
 

--------------------------------------------------------------------------------

 
